Citation Nr: 1241116	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  04-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to October 30, 2002, for the award of service connection for post-operative right hand ganglion cyst scar residuals.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's post-operative right hand ganglion cyst scar residuals.  

3.  Entitlement to an increased disability evaluation for the Veteran's left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss for the period prior to July 15, 2002.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's bilateral hearing loss for the period from July 15, 2002, to March 12, 2007.  

6.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss for the period on and after March 13, 2007.  
7.  Entitlement to an effective date prior to October 30, 2002, for the payment of Department of Veterans Affairs (VA) nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to February 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision of the Nashville, Tennessee, Regional Office, which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss.  In January 2003, the Nashville, Tennessee, Regional Office, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right hand ganglion cyst residuals; denied increased evaluations for both the Veteran's left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle and his left ear hearing loss; and denied a permanent and total disability rating for pension purposes.  In May 2006, the Board denied an increased evaluation for the Veteran's left wrist ganglion cyst residuals and remanded the issues of whether new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for both right wrist ganglion cyst excision residuals and right ear hearing loss; an increased evaluation for his left ear hearing loss; and a permanent and total disability rating for pension purposes.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2007, the Court granted the Parties' Joint Motion for Remand; vacated that portion of the May 2006 Board decision which denied an increased evaluation for the Veteran's left wrist ganglion cyst residuals; and remanded the issue to the Board for additional action.  In February 2008, the Board remanded the issue of an increased evaluation for the Veteran's left wrist ganglion cyst excision residuals to the RO for additional action.  

In January 2008, the Veteran informed VA that he had moved to Wisconsin.  The Veteran's claims files were subsequently transferred to the Milwaukee, Wisconsin, Regional Office (RO).  In August 2008, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a right hand ganglion cyst; granted service connection for right hand ganglion cyst excision scar residuals; assigned a noncompensable evaluation for that disability; effectuated the award as of October 30, 2002; determined that the December 10, 1992, rating decision denying service connection for right ear hearing loss was clearly and unmistakably erroneous; granted service connection for right ear hearing loss; effectuated that award as of February 15, 1992; recharacterized the Veteran's service-connected hearing loss as bilateral hearing loss; assigned a noncompensable evaluation for the period from February 15, 1992, to July 14, 2002, a 10 percent evaluation for the period from July 15, 2002, to March 12, 2007, and a noncompensable evaluation for the period on and after March 13, 2007, for that disability; granted a permanent and total disability rating for pension purposes; and effectuated that award as of October 30, 2002.  

In August 2009, the RO, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD); assigned a 100 percent evaluation for that disability; effectuated the award as of July 11, 2008; and confirmed and continued the denial of an increased evaluation for the Veteran's left wrist ganglion cyst residuals.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issues of the evaluations for the Veteran's post-operative right hand, post-operative left wrist, and bilateral hearing loss disabilities and an earlier effective date for the award of a permanent and total disability rating for pension purposes are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's post-operative right hand ganglion cyst scar residuals originated during active service.  

2.  In April 2000, the Veteran submitted an application to reopen his claim of entitlement to service connection for a right hand ganglion cyst.  The Veteran's application was received by VA on April 27, 2000.  

3.  In November 2000, VA determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a right hand ganglion cyst.  The Veteran was informed in writing of the adverse decision and his appellate rights on November 29, 2000.  He did not submit a notice of disagreement (NOD) with the determination.  

4.  Additional VA clinical documentation received within one year of notice of the November 2000 rating determination is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

An effective date of April 27, 2000, for the award of service connection for 
post-operative right hand ganglion cyst scar residuals is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In addressing the issue of an earlier effective date for the award of service connection for post-operative right hand ganglion cyst scar residuals, VA has issued several VCAA notices to the Veteran including a November 2002 notice which informed him of the evidence generally needed to support his application to reopen his claim of entitlement to service connection; what actions he needed to undertake; and how VA would assist him in developing his application.  The November 2002 VCAA notice was issued to the Veteran prior to the January 2003 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in the October 2003 statement of the case (SOC) and the supplemental statements of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Social Security Administration (SSA) records were requested and incorporated into the record.  
All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2012).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

II.  Right Hand
A.  Historical Review

In March 1992, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) seeking service connection for post-operative right ganglion cyst residuals.  In May 1992, VA denied service connection for a right hand ganglion cyst.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 1992.  He did not submit a NOD with the decision.  

The report of a September 1992 VA examination for compensation purposes states that the Veteran was diagnosed with post-operative bilateral dorsal hand ganglion cyst residuals.  In December 1992, VA again denied service connection for a right hand ganglion cyst.  The Veteran was informed in writing of the adverse decision and his appellate rights in December 1992.  He did not submit a NOD with the decision.  
In April 2000, the Veteran sought to reopen his claim for service connection.  His application was received by VA on April 27, 2000.  In November 2000, VA determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a right hand ganglion cyst.  The Veteran was informed in writing of the adverse decision and his appellate rights on November 29, 2000.  He did not submit a NOD with the determination.  

In September 2002, the Veteran subsequently sought to reopen his claim for service connection for a right hand ganglion cyst.  In January 2003, VA determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a right hand ganglion cyst.  In May 2006, the Board remanded the Veteran's application to the Nashville, Tennessee, for additional action.  

The report of a May 2008 VA examination for compensation purposes states that the Veteran presented a history of undergoing an inservice 1992 right wrist ganglionectomy.  The Veteran was diagnosed with right wrist ganglionectomy scar residuals.  In August 2008, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a right hand ganglion cyst; granted service connection for right hand ganglion cyst excision scar residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of October 30, 2002.  

B.  Effective Date

The Veteran contends that an effective date prior to October 30, 2002, is warranted for the award of service connection for right hand ganglion cyst excision scar residuals.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012).  Title 38 of the Code of Federal Regulations (2012) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2012).  

The pertinent provisions of 38 C.F.R. § 3.400 (2012) direct that:

  (q)  New and material evidence (§ 3.156) other than service department records.  (1) Received within appeal period or prior to appellate decision.  The effective date will be as though the former decision had not been rendered.  See §§ 20.1103, 20.1104 and 20.1304(b)(1) of this chapter.  
  (2)  Received after final disallowance.  Date of receipt of new claim or date entitlement arose, whichever is later.  

The provisions of 38 C.F.R. § 3.156 (2012) clarify, in pertinent part, that:

  (a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

  (b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

In applying 38 C.F.R. § 3.156(b) to claims for earlier effective dates, the Court has held that: 

Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2009); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2009) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Thus, if such new and material evidence had been submitted and had not been acted upon, Mr. King's claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) (2009) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet.App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").  

King v. Shinseki, 23 Vet. App. 464, 466-467 (2010).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In December 1992, VA denied service connection for a right hand ganglion cyst.  After being informed of the adverse decision and his appellate rights, the Veteran did not submit a NOD with the decision.  New and material evidence pertaining to the issue of service connection for a right hand ganglion cyst was not received by VA or constructively in its possession within one year of written notice to the Veteran of the December 1992 rating decision.  Therefore, the decision is final.  38 C.F.R. § 3.156(b) (2012).  

In turning to the November 2000 rating determination, the Board finds that additional relevant VA clinical documentation was received within the year following the November 29, 2000, written notice of that determination.  A November 16, 2001, VA neurological evaluation states that the Veteran complained of bilateral hand pain following surgery in 1991 and 1992 for ganglion cysts.  On examination of the right hand, the Veteran exhibited sensory loss.  An impression of "[carpal tunnel syndrome versus] post surgery nerve damage" was advanced.  The VA neurological evaluation is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection when considered with the previous evidence of record.  The new and material documentation was not addressed by any adjudicatory action prior to the January 2003 rating decision.  Therefore, the Board finds that the November 2000 rating determination remains pending and is not final.  38 C.F.R. § 3.156(b) (2012).  

Given this fact and as the Veteran's post-operative right hand disability originated during active service, the appropriate effective date for the award of service connection for post-operative right hand ganglion cyst excision scar residuals is April 27, 2000, the date of receipt of the Veteran's April 2000 application to reopen his claim.  38 U.S.C.A. § 5110(b)(1)(West 2002); 38 C.F.R. § 3.400(q)(2) (2012).  


ORDER

An effective date of April 27, 2000, for the award of service connection for post-operative right hand ganglion cyst scar residuals is granted.


REMAND

The Veteran asserts that increased evaluations for his post-operative right hand, post-operative left wrist, and bilateral hearing loss disabilities are warranted as those disabilities and the medications prescribed for them are productive of significant occupational impairment.  In an April 2010 written statement, the Veteran's attorney, his representative at the time, advanced that the Veteran had not been afforded a VA examination which addressed the upper extremities since October 2009 and his hearing loss since June 2008.  

In reviewing the record, the Board observes that the Veteran was last afforded a VA examination which addressed his wrists and his hearing loss in May 2008 and June 2008, respectively.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA's duty to assist the Veteran in the proper development of his claims is "not always a one-way street" and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence including accurate audiometric findings.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Clinical documentation dated after September 2012 is not of record.  

The Board notes that an earlier effective date for the award of service connection for the Veteran's post-operative right hand disability was granted in the decision above.  That fact and the issues of the appropriate evaluations for the Veteran right hand, left wrist, and hearing loss disabilities are inextricably intertwined with the appropriate effective date for a permanent and total disability rating for pension purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran from September 2012 to the present, including that provided at the Madison, Wisconsin, VA Medical Center.  

2.  Then, after obtaining any available VA documentation, schedule the Veteran for a VA examination for compensation purposes to address the current nature and severity of his right hand ganglion cyst excision scar residuals and left wrist ganglion cyst residuals.  All relevant medical records should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

The examiner should further identify the limitation of activity imposed by the Veteran's post-operative right hand and left wrist ganglion cyst residuals with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his upper extremities should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's right hand and left wrist disabilities upon his vocational pursuits.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Then, after obtaining any available VA documentation, schedule the Veteran for a VA examination for compensation purposes to address the current nature and severity of his bilateral hearing loss.  The Veteran should be specifically informed that he must be prepared to cooperate with VA's efforts to obtain reliable audiometric findings.  

All relevant medical records should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner should express an opinion as to the impact of the Veteran's hearing loss upon his vocational pursuits.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this remand.  The reports should be returned to the examiners if they are deficient in any manner.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


